Exhibit 99.1 Management’s Discussion and Analysis of Results of Operations and Financial Condition Index Page No. Overview 2 Guarantees 2 Contractual Obligations 3 Results from Operations 3 Financing Environment 5 Funds Management 5 Critical Accounting Estimates 8 New Accounting Pronouncements 10 1 Index Management’s Discussion and Analysis of Results of Operations and Financial Condition Management’s Discussion and Analysis of Results of Operations and Financial Condition (“MD&A”) is designed to provide information that is supplemental to, and should be read together with, our consolidated financial statements and the accompanying notes presented in Exhibit 99.2 of this Form 8-K.The information contained herein in the Exhibit is intended to assist the reader in obtaining an understanding of our consolidated financial statements, the changes in certain key items in those financial statements from year to year, the primary factors that accounted for those changes, any known trends or uncertainties that we are aware of that may have a material impact on our future performance, as well as how certain accounting principles affect our consolidated financial statements. We evaluate our performance and allocate resources based on a single segment concept. Accordingly, there are no separately identified material operating segments for which discrete financial information is available. We do not derive revenue from, or have assets located in foreign countries, nor do we derive revenues from any single customer that represents 10% or more of our total revenues. Overview Navistar Financial Corporation was incorporated in Delaware in 1949 and is a wholly-owned subsidiary of Navistar, Inc. (formerly known as International Truck and Engine Corporation“International”), which is a wholly-owned subsidiary of Navistar International Corporation (“Navistar” or "NIC").As used herein, “us,” “we,” “our” or “NFC” refers to Navistar Financial Corporation and its wholly-owned subsidiaries unless the context otherwise requires.NFC is a commercial financing organization that provides retail, wholesale and lease financing of products sold by International and its dealers within the United States.NFC also finances wholesale accounts and selected retail accounts receivable of International.Sales of new products (including trailers) of other manufacturers are also financed regardless of whether they are designed or customarily sold for use with International’s truck products. Guarantees NFC periodically guarantees the outstanding debt of affiliates.The guarantees allow for diversification of funding sources for the affiliates.As of October 31, 2006, we had numerous guarantees related to Navistar's three Mexican finance subsidiaries, Navistar Financial, S.A. de C.V. SOFOM E.N.R. (“NF”), Arrendadora Financiera Navistar, S.A. de C.V.
